ALDERMAN, Judge.
This cause is before us on petition for writ of certiorari to review the decision of the District Court of Appeal, Fourth District, in Jackson v. State, 365 So.2d 414 (Fla. 4th DCA 1978), which purportedly conflicts with Patterson v. State, 313 So.2d 712 (Fla.1975), and State v. Stewart, 358 So.2d 583 (Fla. 2d DCA 1978).
Since the filing of this petition for writ of certiorari, we have rendered a decision in State v. Stewart, 374 So.2d 1381 (Fla.1979), quashing the district court’s decision and holding that to charge a felony an information, alleging a sale of marijuana, need not also allege, that the defendant has been previously convicted of a violation of the drug abuse law, or that delivery was for consideration, or that the amount of marijuana exceeded five grams. We also limited Patterson v. State to its peculiar facts and overruled it to the extent that it was inconsistent with our holding in Stewart. The decision of the district court presently before us is consistent with our holding in Stewart.
Accordingly, conflict having been dispelled by our decision in Stewart, the petition for writ of certiorari is denied.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON and SUNDBERG, JJ., concur.